Case 1:15-cv-00056-RGA Document 214 Filed 08/11/21 Page 1 of 2 PageID #: 5829




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


BLACKBIRD TECH LLC d/b/a
BLACKBIRD TECHNOLOGIES,

        Plaintiff,
                                                     C.A. No. 15-056-RGA
v.
                                                     Consolidated Lead Action
FEIT ELECTRIC COMPANY, INC.,

        Defendant.



                                   JOINT STATUS REPORT

       Pursuant to the Court’s August 4, 2021 Oral Order, Plaintiff Blackbird Tech LLC d/b/a

Blackbird Technologies (“Blackbird”) and Defendant Feit Electric Company, Inc. (“Feit

Electric”) jointly submit this status report. The parties have made significant progress towards

fully resolving the matter and are close to finalizing a written settlement agreement. There are

only a few outstanding issues that the parties are diligently working to resolve, after which the

agreement can be finalized and executed. The parties do not believe the remaining issues will

require a significant amount of additional time to resolve. Accordingly, to avoid any unnecessary

expense, Plaintiff requests that the stay with respect to its damages reply report be extended one

additional week, to August 20, 2021. Defendant does not oppose this request.
Case 1:15-cv-00056-RGA Document 214 Filed 08/11/21 Page 2 of 2 PageID #: 5830




      Dated: August 11, 2021


  OF COUNSEL:                        STAMOULIS & WEINBLATT LLC

  Wendy Verlander                    /s/ Stamatios Stamoulis
  wverlander@blackbird-tech.com      Stamatios Stamoulis #4606
  Jeffrey Ahdoot                     stamoulis@swdelaw.com
  jahdoot@blackbird-tech.com         Richard C. Weinblatt #5080
  Blackbird Tech LLC d/b/a           weinblatt@swdelaw.com
  Blackbird Technologies             800 N. West Street, Thrid Floor
  One Boston Place, Suite 2600       Wilmington, DE 19801
  Boston, MA 02108                   Telephone: (302) 999-1540
  617.307.7100

  David A. Gerasimow
  gerasimow@gerasimowlaw.com
  The Law Offices of
   David A. Gerasimow, P.C.
  73 W. Monroe St.
  Chicago, IL 60603                  Attorneys for Plaintiff
  312.919.4254                       Blackbird Tech LLC d/b/a
                                     Blackbird Technologies



                                     /S/ Michael J. Flynn
  OF COUNSEL:                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                     Karen Jacobs (#2881)
  John M. Hintz                      Michael J. Flynn (#5333)
  MAYNARD, COOPER & GALE, P.C.       1201 North Market Street
  551 Fifth Avenue, Suite 2000       P.O. Box 1347
  New York, NY 10176                 Wilmington, DE 19899
  (646) 609-9280                     (302) 658-9200
  jhintz@maynardcooper.com           kjacobs@mnat.com
                                     mflynn@mnat.com

                                     Attorneys for Defendant Feit Electric Company, Inc.
